DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/20 has been considered by the examiner.

Response to Amendment

	In response to the Amendment received on 02/24/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 5.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 2/24/2022, with respect to claims 1-4 and 6-13 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-9 and 11-13 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Licht et al (US 8,871,827) has been withdrawn.  Applicant’s arguments and amendment to the claims has successfully overcome the prior art rejection over Licht et al (8,871,827).  Licht, the closest prior art, fails to expressly teach and/or fairly suggest, to a skilled artisan, an adhesive composition comprising a photocurable acrylic resin that is an acrylic resin polymer of a monomer mixture comprising 0.01 to 3 parts by weight of a monomer represented by formula (I) as instantly claimed and defined in combination with 0.01 to 5 parts by weight of a (meth) acrylic monomer comprising a photoinitiating functional group and 92 to 99 parts by weight, wherein said photocurable acrylic resin has a weight average molecular weight of 100,000 to 500,000.  Licht fails to expressly set forth an addition amount for a monomer corresponding to instantly claimed formula I.  Licht fails to provide any suggestion and/or benefit and/or improvement of properties to a skilled artisan to use any less than 5 wt. % of a monomer corresponding to instantly claimed formula I as evidenced by the overall teachings and/or examples provided in the reference in an acrylic resin that is a polymer of a monomer mixture also comprising 0.01 to 5 parts by weight of a (meth) acrylic monomer comprising a photoinitiating functional group and 92 to 99 parts by weight of an alkyl (meth) acrylate monomer.

Allowable Subject Matter

Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the instantly claimed photocurable acrylic resin which is a polymer of a monomer mixture comprising 0.01 to 3 parts by weight of a crosslinkable monomer represented by formula 1, as instantly defined; 0.01 to 5 parts by weight of a (meth) acrylic monomer comprising a photoinitiating functional group; and 92 to 99 parts by weight of an alkyl (meth) acrylate monomer, wherein the photocurable acrylic resin has a molecular weight of 100,000 to 500,000 is distinguished over the closest prior art, for the reasons set forth above.  Additionally, the prior art fails to set forth an adhesive and adhesive film comprising the photocurable acrylic resin as instantly claimed for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

                                                                                                                                                                                                         

SMc